DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2022 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Status of Claims
Claims 1, 3-4, 6-7, 9, 16 and 18-21 have been amended.
Claim 22 is newly presented.
Claims 1-13 and 15-22 as presented August 26, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-13, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe (US 2019/0072564 A1) in further view of Guyon (US 2012/0008838 A1), Elovitz (US 20120270747), Golde (US 2017/0142213 A1) and Niggebrugge (US 2009/0177405 A1).  
Regarding claim 1, Jelliffe teaches: A structured medical data classification system for classifying structured medical data for prophylaxis of adverse pregnancy outcomes for a patient, with each item of structured medical data comprising one or more fields and one or more values in the one or more fields, comprising:
at least one processor; and (See “using any standard or specialized operating system, such as a Unix, Windows™ or Linux™ based operating systems” [0058])   
a memory in communication with the processor, the memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: (See “The computer will comprise software, i.e. instructions coded on a non-transitory tangible computer-readable medium such as a memory drive or disk which such instructions direct the calculations of model generation or predictive scoring.” [0058])   
[…] pregnancy outcomes […] (preterm birth risk for a subject [0060], [0039], [0058])
[…] pregnancy outcomes […] (preterm birth risk for a subject [0060], [0039], [0058])
 […] updating the risk profile of the patient, the risk profile representing the one or more risk factors for adverse pregnancy outcomes for the patient, wherein updating the risk profile comprises: (a set of risk indicators predictive of preterm birth risk are used for in a predictive model to calculate a predictive score indicative of the subject's PTB risk [0060], [0039], [0058])
parsing one or more items of structured medical data to retrieve values of respective fields of the one or more items of structured medical data, the one or more retrieved values representing a set of medical attributes describing a medical status of the patient; (See “the acquisition of risk indicator values, i.e. obtaining medical data and biomarker measurements” retrieved from reviewing medical records, etc. such as height and weight for calculating BMI, blood pressure for determining hypertension status [0053]; risk indicators are factors indicative of PTB risk including maternal characteristics, age, race, income status, health history, health status, gestational age, parity, hypertension, anemia, diabetes or other medical conditions [0020], [0035])   
wherein the set of medical attributes comprise at least one of a depression scale, violence scale, a vitamin use, existence of substance abuse, demographic data, an access of a user interface of a tracking application, an appointment attendance, a mood, and a stress level of the patient, data describing vaginal flora, presence of a sexually transmitted disease, lower genital tract inflammatory milieu during pregnancy, pregnancy history, race, marital status, maternal periconceptional nutritional status, pregnancy nutritional status, approximate blood alcohol level, a count of fetal kicks or contractions, or a smoking status of the patient; (risk indicators are factors indicative of PTB risk including age, race, income status, health history, health status, gestational age, parity [0020], [0035])   
[…] a model based at least one of the medical attributes in the set (See the computer software with instructions coded on a memory “direct the calculations of model generation or predictive scoring.” [0058]; “generating a predictive model to assess the risk of PTB in an individual subject based on that subject's risk indicators” [0036]; the model comprises a risk indicator panel which is a set of risk indicators predictive of preterm birth risk [0039])
applying the model to the set of medical attributes to classify the one or more items of structured medical data into the risk profile that represents the one or more risk factors (See “the predictive model will then calculate a predictive score indicative of the subject's PTB risk” based on the subject’s risk indicators [0060], [0036]; “preterm birth refers to birth occurring at fewer than 37 weeks and includes preterm premature rupture of membranes, preterm labor, and medical induction or cesarean section due to medical indication” [0022])
transmitting, over one or more communication protocols and to a remote medical device, an alert that specifies confirmation of the one or more of the risk factors (See predictive score is based on risk indicator values and other values and is sent to a medical personnel’s device [0059]-[0060]; the output of the predictive model may comprise a probability score, odds score, risk categorical value (e.g. "low risk," "moderate risk," and "high risk," etc.)” [0046])
updating a updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert. (See risk indicator values are input to the predictive model to calculate a predictive score indicative of the subject’s PTB risk [0053], [0058], [0060]; predictive scores are sent to a medical personnel’s device and subjects with an elevated PTB risk are administered an intervention such as treatment [0060], [0069], [0072]; PTB risk of a subject receiving treatment may be assessed at various time points such as weekly throughout pregnancy and treatment is effective if the PTB risk decreases [0073], [0069])
Jelliffe does not teach:
training a machine learning classifier to classify the structured medical data into a risk profile that represents one or more risk factors for adverse […] outcomes for the patient, the machine learning classifier being trained with training data from one or more other patients, the training data representing a known [...] outcome for the one or more other patients;
accessing the memory and selecting, from the memory, the machine learning classifier
the machine learning classifier being pre-trained using the training data
the machine learning classifier
wherein pre-training the machine learning classifier […] reduces inaccuracy caused by training the machine learning classifier
However, Guyon in the analogous art teaches:
training a machine learning classifier to classify the structured medical data into a risk profile that represents one or more risk factors for adverse […] outcomes for the patient, the machine learning classifier being trained with training data from one or more other patients, the training data representing a known [...] outcome for the one or more other patients; (See the learning machine classifier is trained using image datasets with known outcomes for skin cancer and is applied to cases of unknown outcomes for prediction [0027]-[0028], [0058], [0149]; the training data consists of image data with known classifications; for example, 103 cases of patients with risk categories such as malignant melanoma, atypical nevi, congenital nevi, etc. [0031], [0149], [0154])
accessing the memory and selecting, from the memory, the machine learning classifier (applying the trained machine learning classifier to the patient image data [0027]-[0028], [0116]; pre-processing, post-processing and SVM program modules may be stored in memory and provide instructions for pre-processing data and post-processing output from a learning machine [0123], Fig. 4)
the machine learning classifier being pre-trained using the training data (See the machine learning classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets with known outcomes [0149], [0027]-[0028]; dataset with 103 cases [0149], Fig. 10)
the machine learning classifier (applying the trained machine learning classifier to the patient image data [0027]-[0028], [0116])
wherein pre-training the machine learning classifier […] reduces inaccuracy caused by training the machine learning classifier (See the machine learning classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets [0149], [0027]-[0028]; pre-processing of the training data identifies missing or erroneous data points and corrects the flawed data [0020]-[0021], [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe to include training a machine learning classifier to classify patient data into a risk profile representing risk factors for adverse outcomes, the classifier being trained with training data of patients with a known outcome, selecting the classifier from the memory, and pre-training the classifier to reduce inaccuracy caused by training the classifier as taught by Guyon. The training of the machine learning classifier with data of patients with a known outcome offers the benefit of enhancing knowledge discovered from data by identifying specific relationships to diagnose and prognose diseases (Guyon [0019]). Further, the training of the machine learning classifier allows for the recognition of patterns, estimation of regression and estimation of probability density within data (Guyon [0058]). The implementation of the machine learning classifier to classify patient data into a risk profile representing adverse outcomes provides the patient easy accessibility to early detection of a potential serious condition (Guyon [0018]). The pre-processing of the training data enhances the learning machine’s ability to discover knowledge and optimally categorize the training output (See Guyon [0021]).
Jelliffe and Guyon do not teach:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached;
based on the checkpoint in the treatment timeline 
[…] being measured at the checkpoint in the treatment timeline […] 
measured at the checkpoint in the treatment timeline 
However, Elovitz in the analogous art teaches:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached; (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
based on the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
[…] being measured at the checkpoint in the treatment timeline […] (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
measured at the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Guyon to include determining that a checkpoint in a treatment timeline for monitoring adverse pregnancy outcomes for the patient is reached as taught by Elovitz. The assessment of a pregnant subject at different time points allows for the monitoring of the progression of the risk for PTB (See Elovitz [0039]).
Jelliffe, Elovitz and Guyon do not teach:
reduces or eliminates a latency of transmitting the alert
However, Golde in the analogous art teaches:
reduces or eliminates a latency of transmitting the alert (minimizing the delay in sending the push notifications [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz and Guyon to include reducing a latency of transmitting an alert as taught by Golde. This allows users to be notified in an efficient manner regarding their topics of interest (See Golde [0017], [0013]).
Jelliffe, Elovitz, Guyon and Golde do not teach:
generating a user interface that presents one or more controls for input of medical confirmation data, […], that confirms one or more of the risk factors of the risk profile 
However, Niggebrugge in the analogous art teaches:
generating a user interface that presents one or more controls for input of medical confirmation data, […], that confirms one or more of the risk factors of the risk profile (See “an interface for interactively subjecting a subject to a plurality of questions relevant for the disease” in real-time [0071], [0052]; “a user interface after assertion of respective risk factors for a plurality of diseases” [0190], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon and Golde to include a user interface allowing for patient input of medical confirmation data confirming risk factors as taught by Niggebrugge. Allowing a patient to confirm their risk factors results in a more efficient and accurate process of assessing disease risk, saves time for the medical professional, reduces cost, and minimizes the risk for human error (See Niggebrugge [0005]).
Regarding claim 2, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
an alert (See predictive score sent to a medical personnel’s device [0060]; output may comprise a probability score, odds score, risk categorical value (e.g. "low risk," "moderate risk," and "high risk," etc.)” [0046])
Jelliffe does not teach:
wherein the alert comprises an answer to a question that is customized to address a risk factor of the risk profile of the patient 
Jelliffe does disclose an alert as noted above but does not explicitly teach the alert being an answer to a question customized to address a risk factor. However, Niggebrugge, in the analogous art teaches the alert is in response to a question customized to address a risk factor (See “informing the subject about an increased risk factor when the computed risk factor is at least equal to the said threshold value” provides direct feedback of the results of the determination of a risk factor for acquiring a certain disease [0051]-[0052]; computed risk factors equal or exceed the threshold prompting further screening [0084], computed risk factor score is based on the patient’s answers to the questionnaire [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Elovitz to incorporate the alert as a response to an answer to a question addressing a risk factor as taught by Niggebrugge. The patient’s involvement in addressing risk factors aides in clarifying their health record by allowing the risk factor to be affirmed by the patient.
Regarding claim 5, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
wherein the one or more risk factors include a risk of an adverse pregnancy outcome for the patient (See details of preterm birth [0022])
Regarding claim 12, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
medical confirmation data (See [0059])
Jelliffe does not teach:
wherein the confirmation data comprises answers to one or more medical questions 
Jelliffe does disclose medical confirmation data as noted above but does not explicitly teach the confirmation data as answers to one or more medical questions. However, Niggebrugge, in the analogous art teaches the confirmation data is in response to answers of medical questions (See Fig 1; [0110]-[0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Elovitz to incorporate the confirmation data as being answers to one or more medical questions as taught by Niggebrugge. Retrieving answers to medical questions from a patient is a necessary process to attain a thorough medical history and proper diagnosis of a medical condition. 
Regarding claim 13, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
wherein the set of medical attributes comprises physiological data (See biomarker measurements, blood pressure [0053])
Regarding claim 15, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
wherein the model is trained with attributes of other patients (See “model may be derived from historical data sets comprising risk indicator values (e.g. maternal data and biomarker measurements) from a plurality of women” [0037])
Jelliffe does not teach:
the machine learning classifier […]
However, Guyon in the analogous art teaches:
the machine learning classifier […] (the trained machine learning classifier [0027]-[0028], [0116])
Claims 16 and 20 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Regarding claim 21, Jelliffe teaches: A wireless handheld device for analyzing for classifying structured medical data, the device comprising:
a processor; and (See “using any standard or specialized operating system, such as a Unix, Windows™ or Linux™ based operating systems” [0058])   
a memory in communication with the processor, the memory storing an application which is configured to cause the processor, when executing the application, to perform operations including: (See “The computer will comprise software, i.e. instructions coded on a non-transitory tangible computer-readable medium such as a memory drive or disk” which direction the calculations of the model generation or predictive scoring [0058])   
[…] pregnancy outcomes […] (preterm birth risk for a subject [0060], [0039], [0058])
[…] pregnancy outcomes […] (preterm birth risk for a subject [0060], [0039], [0058])
[… ] updating the risk profile of the patient, the risk profile representing the one or more risk factors for adverse pregnancy outcomes for the patient, wherein updating the risk profile comprises: (a set of risk indicators predictive of preterm birth risk are used for in a predictive model to calculate a predictive score indicative of the subject's PTB risk [0060], [0039], [0058])
parsing one or more electronic health records to retrieve values of respective fields of the electronic health records, the one or more retrieved values associated with one or more tests performed during a pregnancy and describing a medical status of the patient; (See “the acquisition of risk indicator values, i.e. obtaining medical data and biomarker measurements” retrieved from reviewing medical records, etc. [0053] assessing biomarkers through blood samples from routine prenatal care doctor visits [0054]; risk indicators are factors indicative of PTB risk including biomarkers which assess placental function, lipid status, hormonal status and immune activity [0020], [0023])
wherein the retrieved values are associated with at least one of a depression scale, violence scale, a vitamin use, existence of substance abuse, demographic data, an access of a user interface of a tracking application, an appointment attendance, a mood, and a stress level of the patient, data describing vaginal flora, presence of a sexually transmitted disease, lower genital tract inflammatory milieu during pregnancy, pregnancy history, race, marital status, maternal periconceptional nutritional status, pregnancy nutritional status, approximate blood alcohol level, a count of fetal kicks or contractions, or a smoking status of the patient; (risk indicators are factors indicative of PTB risk including age, race, income status, health history, health status, gestational age, parity [0020], [0035])   
[…] a model configured to detect one or more statistical dependencies between two or more of the retrieved values associated with the one or more tests performed during the pregnancy, the one or more dependencies including a non-linear dependency; (See the computer software with instructions coded on a memory “direct the calculations of model generation [0058]; the model input comprises a risk indicator panel comprising two or more risk indicators and the predictive models use (non-linear) statistical methods such as logistic regression, multivariate non-linear regression, threshold based methods, tree based methods, cluster analysis [0038]-[0039]; biomarkers through blood samples from routine prenatal care doctor visits [0054]; risk indicators are factors indicative of PTB risk including biomarkers which assess placental function, lipid status, hormonal status and immune activity [0020], [0023]; subsets of the data of the risk indicator values of a pool of women may be used to generate, train or validate the model [0036]-[0038])
applying the […] model to the values of the respective fields of the electronic health records to classify the patient into a risk profile that represents the one or more risk factors for adverse pregnancy outcomes; (“the predictive model will then calculate a predictive score indicative of the subject's PTB risk” [0060]; “preterm birth refers to birth occurring at fewer than 37 weeks and includes preterm premature rupture of membranes, preterm labor, and medical induction or cesarean section due to medical indication” [0022])
[…] transmit an alert that specifies confirmation of the one or more of the risk factors for an adverse pregnancy outcome […] (See predictive score is based on risk indicator values and other values and is sent to a medical personnel’s device [0059]-[0060]; the output of the predictive model may comprise a probability score, odds score, risk categorical value (e.g. "low risk," "moderate risk," and "high risk," etc.)” [0046])
updating a updated medical status of the patient based on an outcome of treatment provided to the patient in response to the transmitted alert. (See risk indicator values are input to the predictive model to calculate a predictive score indicative of the subject’s PTB risk [0053], [0058], [0060]; predictive scores are sent to a medical personnel’s device and subjects with an elevated PTB risk are administered an intervention such as treatment [0060], [0069], [0072]; PTB risk of a subject receiving treatment may be assessed at various time points such as weekly throughout pregnancy and treatment is effective if the PTB risk decreases [0073], [0069])
Jelliffe does not teach:
causing training of a machine learning classifier to classify the structured medical data into a risk profile that represents one or more risk factors for adverse […] outcomes for the patient, the machine learning classifier being trained with training data from one or more other patients, the training data representing a known [...] outcome for the one or more other patients;
accessing the memory and selecting, from the memory, the machine learning classifier, the machine learning classifier 
the machine learning classifier being pre-trained using the training data from one or more other patients 
applying the machine learning classifier 
wherein pre-training the machine learning classifier […] reduces inaccuracy caused by training the machine learning classifier
However, Guyon in the analogous art teaches:
causing training of a machine learning classifier to classify the structured medical data into a risk profile that represents one or more risk factors for adverse […] outcomes for the patient, the machine learning classifier being trained with training data from one or more other patients, the training data representing a known [...] outcome for the one or more other patients; (See the learning machine classifier is trained using image datasets with known outcomes for skin cancer and is applied to cases of unknown outcomes for prediction [0027]-[0028], [0058], [0149]; the training data consists of image data with known classifications; for example, 103 cases of patients with risk categories such as malignant melanoma, atypical nevi, congenital nevi, etc. [0031], [0149], [0154])
accessing the memory and selecting, from the memory, the machine learning classifier, the machine learning classifier (applying the trained machine learning classifier to the patient image data [0027]-[0028], [0116]; pre-processing, post-processing and SVM program modules may be stored in memory and provide instructions for pre-processing data and post-processing output from a learning machine [0123], Fig. 4)
the machine learning classifier being pre-trained using the training data from one or more other patients (See the machine learning classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets with known outcomes [0149], [0027]-[0028]; dataset with 103 cases [0149], Fig. 10)
applying the machine learning classifier (applying the trained machine learning classifier to the patient image data [0027]-[0028], [0116])
wherein pre-training the machine learning classifier […] reduces inaccuracy caused by training the machine learning classifier (See the machine learning classifiers used in analysis of the user’s image and data are pre-trained using one or more image datasets [0149], [0027]-[0028]; pre-processing of the training data identifies missing or erroneous data points and corrects the flawed data [0020]-[0021], [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe to include training a machine learning classifier to classify patient data into a risk profile representing risk factors for adverse outcomes, the classifier being trained with training data of patients with a known outcome, selecting the classifier from the memory, and pre-training the classifier to reduce inaccuracy caused by training the classifier as taught by Guyon. The training of the machine learning classifier with data of patients with a known outcome offers the benefit of enhancing knowledge discovered from data by identifying specific relationships to diagnose and prognose diseases (Guyon [0019]). Further, the training of the machine learning classifier allows for the recognition of patterns, estimation of regression and estimation of probability density within data (Guyon [0058]). The implementation of the machine learning classifier to classify patient data into a risk profile representing adverse outcomes provides the patient easy accessibility to early detection of a potential serious condition (Guyon [0018]). The pre-processing of the training data enhances the learning machine’s ability to discover knowledge and optimally categorize the training output (See Guyon [0021]).
 Jelliffe and Guyon do not teach:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached;
based on the checkpoint in the treatment timeline 
[…] being measured at the checkpoint in the treatment timeline […] 
measured at the checkpoint in the treatment timeline 
However, Elovitz in the analogous art teaches:
determining that a checkpoint in a treatment timeline for monitoring the adverse pregnancy outcomes for the patient is reached; (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
based on the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
[…] being measured at the checkpoint in the treatment timeline […] (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
measured at the checkpoint in the treatment timeline (the diagnostic method for PTB is performed on a subject at 16 weeks of pregnancy [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Guyon to include determining that a checkpoint in a treatment timeline for monitoring adverse pregnancy outcomes for the patient is reached as taught by Elovitz. The assessment of a pregnant subject at different time points allows for the monitoring of the progression of the risk for PTB (See Elovitz [0039]).
Jelliffe, Guyon and Elovitz do not teach:
a user interface;
a transceiver;
causing the user interface to present one or more controls for input of answers to questions generated in response to classifying the patient into the risk profile, the answers […] confirming one or more of the risk factors of the risk profile;
causing the transceiver to transmit, via a mobile network
However, Niggebrugge in the analogous art teaches:
a user interface; (See user interface [0185])
a transceiver; (See mobile phone [0185])
causing the user interface to present one or more controls for input of answers to questions generated in response to classifying the patient into the risk profile, the answers […] confirming one or more of the risk factors of the risk profile; (See “an interface for interactively subjecting a subject to a plurality of questions relevant for the disease” in real-time [0071], [0052]; “a user interface after assertion of respective risk factors for a plurality of diseases” [0190], Fig. 3).
causing the transceiver to transmit, via a mobile network (See the system may be carried out on a mobile phone and has user interface further comprises means for sending electronically the individual’s profile of risk factors [0191]-[0192]; telecommunication network [0194])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Guyon and Elovitz to include transceiver, user interface for input of answers to questions confirming the patient’s risk factors of the risk profile and causing the transceiver to transmit over a mobile network as taught by Niggebrugge. A transceiver such as a mobile device with a user interface with functionality for inputting answers to questions provides a convenient way for a user to access the system and be informed of their risk of acquiring certain diseases (Niggebrugge [0190], [0185]). Allowing for the transmission over a mobile network provides a way for feed-back in real time to a practitioner, health insurance company or parent (Niggebrugge [0052]).
Jelliffe, Elovitz, Niggebrugge and Guyon do not teach:
reduces or eliminates a latency of transmitting the alert
However, Golde in the analogous art teaches:
reduces or eliminates a latency of transmitting the alert (minimizing the delay in sending the push notifications [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Niggebrugge and Guyon to include reducing a latency of transmitting an alert as taught by Golde. This allows users to be notified in an efficient manner regarding their topics of interest (See Golde [0017], [0013]).
Regarding claim 22, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches: 
detecting, based on […] the set of medical attributes […] (See “generating a predictive model to assess the risk of PTB in an individual subject based on that subject's risk indicators” [0036]; the model comprises a risk indicator panel which is a set of risk indicators predictive of preterm birth risk [0039])
Jelliffe does not teach:
applying the machine learning classifier
However, Guyon in the analogous art teaches:
applying the machine learning classifier (the trained machine learning classifier [0027]-[0028], [0116])
Jelliffe and Guyon do not teach:
a chronic medical condition in the patient, the chronic medical condition comprising at least one of diabetes, an existing substance abuse by the patient, depression, a mental health condition, a sleep problem, or a domestic violence condition
However, Elovitz in the analogous art teaches:
a chronic medical condition in the patient, the chronic medical condition comprising at least one of diabetes, an existing substance abuse by the patient, depression, a mental health condition, a sleep problem, or a domestic violence condition (patient with stress or depression [0022]-[0023])
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of Zhong (US 2018/0011979 A1).  
Regarding claim 3, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches: 
wherein the machine learning classifier is generated by performing graph- learning comprising: receiving data representing medical attributes of a plurality of patients, wherein the medical attributes comprise the set of medical attributes of the patient (See risk indicator values for a pool of women [0036])
classifying each of the patients of the plurality of patients into one or more health outcomes (See analyzing risk indicator values to determine probability of preterm birth [0036])
Jelliffe does not teach:
wherein the machine learning classifier […]
However, Guyon in the analogous art teaches:
wherein the machine learning classifier […] (the trained machine learning classifier [0027]-[0028], [0116])
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
the model is generated by performing graph- learning comprising:
generating a graph of nodes and edges, wherein a node represents a medical attribute, and wherein an edge represents a causal relationship between connected medical attributes
Jelliffe does disclose the use of statistical generating methods to calculate relationships between attributes as noted above, but does not explicitly teach a graph of nodes and edges (See [0038], [0046]). However, Zhong, in the analogous art teaches the generation of a graph of nodes and edges indicating the nodes as representing medical attributes (See “graph encoding domain knowledge, where a node (e.g., node 210) in the graph is an entity, such as a symptom, a dimension, a demographic, and a disease, and an edge (e.g., edge 220) in the graph represents a relationship between two entities” [0021], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the generation of a graph of nodes and edges to indicate the relationship between attributes as taught by Zhong. As pointed out in the reference, this graph allows for the depiction of the connection between certain diseases and attributes or symptoms (See Zhong [0023], Fig. 3]).
Claim 18 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of El Naqa (US 2018/0011981 A1).  
Regarding claim 6, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches:
a reported outcome of treatment provided to the patient in response to the transmitted alert (See the effectiveness of the treatment is assessed using the algorithms and analyses of the methods of the invention [0073], [0009]; administering treatment based on elevated risk of preterm birth [0072]; display of score of preterm birth risk [0060])
Jelliffe does not teach:
the machine learning classifier […]
However, Guyon in the analogous art teaches:
the machine learning classifier […] (the trained machine learning classifier [0027]-[0028], [0116])
Jelliffe, Elovitz and Niggebrugge do not teach:
updating the model based on a reported outcome of treatment provided to the patient [in response to the transmitted alert]
Jelliffe does disclose a reported outcome of treatment provided to the patient in response to the transmitted alert as noted above, but does not explicitly teach updating the classifier based on a reported outcome of the treatment provided to the patient. However, El Naqa, in the analogous art teaches updating the classifier based on a reported outcome of the treatment provided to the patient (See receiving an updated set of patient data from the outcome of treatment and applying the machine learning model to the updated set patient data [0012], [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe and Niggebrugge to incorporate updating the classifier based on a reported outcome of the treatment provided to the patient as taught by El Naqa. This allows for more accurate prediction of the effects of treatment regimens, leading to a better quality of life and outcome for the patient (See El Naqa [0004]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of Uzzo (US 2012/0084011 A1). 
Regarding claim 8, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above.
Jelliffe further teaches: 
risk factors (See risk factors include maternal health history and health status [0020], [0035])
Jelliffe, Elovitz and Niggebrugge do not teach:
wherein the one or more risk factors include a risk of suicide for the patient 
Jelliffe does disclose risk factors of the patient as noted above, but does not explicitly teach a risk factor of suicide. However, Uzzo, in the analogous art teaches at least one risk factor of the patient being suicide (See [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the risk factor of suicide as taught by Uzzo. Because of the possibility of serious repercussions if left untreated, it is important to identify and include suicide as a risk factor.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde, and Niggebrugge in further view of Penders. 
Regarding claim 9, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe further teaches: 
risk factors (See risk factors include maternal health history and health status [0020], [0035])
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
wherein the computing device comprises a wearable electronic device and wherein receiving the set of medical attributes comprises receiving physiological data from the wearable electronic device 
Jelliffe does disclose receiving a set of attributes comprising physiological data as noted above, but does not explicitly teach the attributes of physiological data as being retrieved from a wearable electronic device (See [0023]). However, Penders, in the analogous art teaches the retrieval of physiological data from a wearable electronic device (See contraction monitoring device [0283]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the retrieval of physiological data from a wearable electronic device as taught by Penders. This allows for a convenient way to monitor the patient in any time and setting including remote from the medical practitioner (See Penders [0012]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jelliffe, Elovitz, Guyon, Golde and Niggebrugge in further view of Schapiro (US 2018/0068077 A1).  
Regarding claim 10, Jelliffe, Elovitz, Guyon, Golde and Niggebrugge teach the system of claim 1 as described above. 
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
wherein the user interface displays one or more controls enabling the patient to request immediate medical attention 
Jelliffe does not teach a user interface which enables a patient to request immediate medical attention. However, Schapiro, in the analogous art teaches an interface for the user to request immediate medical attention (See Fig. 3, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz, Guyon, Golde and Niggebrugge to include the ability of a user to request immediate medical attention as taught by Schapiro. By having a patient use an interface they are registered with, the medical personnel responding will have updated information about the patient’s medical history, allergy information and emergency contact information (See Schapiro [0006], [0010]).
Regarding claim 11, Jelliffe, Elovitz, Guyon, Golde, Niggebrugge and Schapiro teach the system of claim 10 as described above. 
Jelliffe, Elovitz, Guyon, Golde and Niggebrugge do not teach:
wherein the immediate medical attention comprises receiving transportation to a medical facility 
Jelliffe does not teach a request of immediate medical attention comprising transportation to a medical facility. However, Schapiro, in the analogous art teaches transportation to a medical facility through a request for immediate medical attention (See [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jelliffe, Elovitz and Niggebrugge to incorporate the request for immediate medical attention to receive transportation to a medical facility as taught by Schapiro. This would allow the patient to easily request for an ambulance if needed. Additionally, the prior art notes that the patient can pre-select certain preferences such as a hospital of their choice, notifications to be sent to emergency contacts, and estimated time of arrival of the ambulance (See Schapiro [0010]-[0014]).

Allowable Subject Matter
Claims 4, 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-13 and 15-21, the Examiner has reconsidered the rejection in light of the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 and withdraws the rejection. The claimed invention is subject matter eligible because the claims do not recite an abstract idea that falls within the category of mental processes. Rather, the present invention is directed to the implementation of a specifically trained machine learning classifier to classify a patient into a risk profile, which is not reasonably capable of being performed mentally by a human user.
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-13 and 15-21, , the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686